UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1766


QUINTIN LITTLEJOHN,

                Plaintiff - Appellant,

          v.

CHARLES COKE, of Kingston, Jamaica,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.     R. Bryan Harwell, District
Judge. (7:10-cv-01427-RBH)


Submitted:   September 28, 2010           Decided:   October 1, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Quintin Littlejohn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Quintin Littlejohn appeals the district court’s order

adopting        the        magistrate       judge’s       recommendation        to       dismiss

Littlejohn’s          civil        action   without        prejudice. *        In    a   notice

attached to the report and recommendation, the magistrate judge

advised Littlejohn that failure to file timely objections to the

recommendation could waive appellate review of a district court

order based upon the recommendation.

                The        timely       filing     of     specific      objections        to    a

magistrate           judge’s       recommendation          is    necessary     to     preserve

appellate review of the substance of that recommendation when

the         parties        have     been     warned        of    the     consequences          of

noncompliance.               Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.        1985);    see     also      Thomas     v.     Arn,   474    U.S.   140       (1985).

Littlejohn           has     waived      appellate      review     by   failing      to    file

objections           after     receiving         proper    notice.        Accordingly,         we

affirm the judgment of the district court.

                We dispense with oral argument because the facts and

legal        contentions          are   adequately        presented     in   the     materials




        *
       The district court referred this case to a magistrate
judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.
2010).



                                                   2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3